Case 2:19-cv-11319-SFC-APP ECF No. 5 filed 05/28/19           PageID.222   Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

MARSHALL B. LLOYD, individually
and on behalf of all others similarly situated,
                                                  Case No: 2:19-cv-11319-RHC-APP
      Plaintiff,
                                                  Hon. Robert H. Cleland
FORD MOTOR COMPANY, a Delaware
corporation,

     Defendant.
_________________________________________________________________

           NOTICE OF APPEARANCE OF JASON J. THOMPSON

      PLEASE ENTER the appearance of Jason J. Thompson of the law offices of

SOMMERS SCHWARTZ, P.C., as another attorney of record for Plaintiff Marshall

B. Lloyd, individually and on behalf of all others similarly situated persons, in the

within cause of action.

                                           SOMMERS SCHWARTZ, P.C.

                                           /s/ Jason J. Thompson
                                           SOMMERS SCHWARTZ, P.C.
                                           Jason J. Thompson
                                           Attorney for Plaintiff
                                           One Towne Square, Suite 1700
                                           Southfield, MI 48076
                                           (248) 355-0300
                                           jthompson@sommerspc.com
Dated: May 28, 2019                        P47184
Case 2:19-cv-11319-SFC-APP ECF No. 5 filed 05/28/19          PageID.223     Page 2 of 2



                           CERTIFICATE OF SERVICE

I certify that on May 28, 2019, I electronically filed the forgoing paper with the Clerk
of the Court using the ECF system, which will send notification of such filing to all
counsel of record.


                                        /s/ Jason J. Thompson
                                        Sommers Schwartz, P.C.
                                        Jason J. Thompson
                                        One Towne Square, Suite 1700
                                        Southfield, MI 48076
                                        (248) 355-0300
                                        JThompson@sommerspc.com
                                        P47184
